Citation Nr: 1761120	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior to May 16, 2016 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to August 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

A May 2015 rating decision granted a noncompensable evaluation for right ear hearing loss and denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement in October 2015.  In October 2016, the RO granted service connection for bilateral hearing loss and assigned a 50 percent disability rating, prior to May 16, 2016, and a 100 percent disability evaluation thereafter.  The RO also granted special monthly compensation for total deafness, effective May 16, 2016.  However, because the increase to 50 percent prior to May 16, 2016 did not constitute a full grant of the benefits sought since an even higher 100 percent rating is possible, and the Veteran has not indicated he is satisfied or content with the 50 percent rating, the granting of this higher rating did not abrogate his pending appeal for this time period.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to September 24, 2014, the service-connected hearing loss disability is shown to have been productive of no more than a Level VI designation in the right ear and a Level XI designation in the left ear.

2.  From September 24, 2014 until July 24, 2015, the service-connected hearing loss disability is shown to have been productive of no more than a Level VII designation in the right ear and a Level XI designation in the left ear.

3.  From July 24, 2015 until May 16, 2016, the service-connected hearing loss disability is shown to have been productive of Level XI designations in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss prior to September 24, 2014, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a 60 percent disability rating for bilateral hearing loss from September 24, 2014 until July 24, 2015 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

3.  The criteria for a 100 percent disability rating for bilateral hearing loss from July 24, 2015 until May 16, 2016 have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII (2017).  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) (2017).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).

In this case, the Veteran's May 2015 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
CNT
CNT
CNT
CNT
CNT
RIGHT
65
65
70
75
90

The examiner noted that the Veteran had no measurable hearing in the left ear and was unable to perform the Maryland CNC test.  The Veteran's pure tone threshold average was 75 for the right ear.  Speech recognition was 72 percent in the right ear.  

The Board notes that it has assigned a Level XI, or the highest level of hearing loss to the Veteran's left ear.  Application of the results from the May 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields findings of Level VI hearing loss in the right ear.  Where hearing loss is at Level XI in the worse left ear and Level VI in the right ear, a 50 percent evaluation is assigned under Table VII.  38 C.F.R. § 4.85.  

The Board notes that the Veteran's pure tone thresholds at each of the four specified frequencies were 55 decibels or more in a VA examination report of the right ear; therefore, an exceptional pattern of hearing impairment was shown.  Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on pure tone threshold testing by using Table VIa, or by using the Roman Numeral designations in Table VI, whichever results in the higher numeral.  However, application of the May 2015 VA examination to Table VIa does not yield a higher numeral for the Veteran's right ear hearing loss; the right ear is still at Level VI hearing.  As such, a rating in excess of 50 percent for the appeals period is not warranted based upon this examination report.

That said, the Veteran underwent private audiological examinations in October 2013, September 2014, and July 2015.  However, none of the examinations are adequate for rating purposes under 38 C.F.R. § 4.85(a).  Pursuant to the criteria set forth in 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must include the Maryland CNC controlled speech discrimination test.  The October 2013 audiological examination did not use the Maryland CNC word list, but used the "W-22 1a" word list instead.  In addition, the September 2014 private examination did not use word recognition testing, and the July 2015 examination could not test word recognition.  

The question thus becomes whether application of Table Via is warranted under these circumstances.  38 C.F.R. § 4.85(c) speaks to the application of this section in situations where the speech discrimination tests are not appropriate because of language difficulties, where speech scores are inconsistent, and when indicated under the provisions of 38 C.F.R. § 4.86.

Preliminarily, the Board notes that all of the private testing (air conduction) in this case revealed left ear audiological findings above 105 decibels, and therefore Table VIa and a level XI designation would be appropriate for that ear.  All findings in the right ear, described below, do meet the criteria for consideration under 38 C.F.R. § 4.86(a) as being in excess of 55 decibels.  Unfortunately, there are no findings for the 3000 Hertz frequency in the first two reports, although the other frequencies utilized for rating purposes are provided.  The Board will thus consider those frequencies, averaged together, under Table VIa

In October 2013, the Veteran's thresholds were 70 decibels at the 1000 Hertz, 2000 Hertz, and 4000 Hertz frequencies.  This equates to an average 70 decibel threshold, resulting in a numerical designation of VI and the currently assigned 50 percent rating under Table VII.

On September 24, 2014, the Veteran's thresholds were 75 decibels at the 1000 Hertz frequency, 80 decibels at the 2000 Hertz frequency, and 85 decibels at the 4000 Hertz frequency.  This equates to an average 80 decibel threshold, a numerical designation of VII, and a rating of 60 percent under Table VII.  

On July 24, 2015, all of the Veteran's thresholds at the noted frequencies were at 110 decibels or higher.  This equates to a numerical designation of XI, and a rating of 100 percent under Table VII.  

The Board cannot ignore this evidence of a rapid worsening of audiological acuity in the right ear during this period.  Commentary accompanying the July 2015 report indicates that the Veteran was suffering from a profound loss of hearing, with possible middle-ear dysfunction on the right side and a severe communication difficulty.  This report clearly indicates that the extent of hearing loss that supported the current 100 percent evaluation was present as of July 24, 2015, and the 100 percent rating is thus effectuated as of that date.

As to the September 24, 2014 report, the Board notes that these findings would tend to support a 60 percent evaluation as of that date, although the subsequent May 2015 findings suggested a marginally higher degree of audiological acuity consistent with a 50 percent evaluation.  Given the context of Veteran's case, where a gradual and substantial diminution of audiological acuity was shown over the course of this appeal, the Board is disinclined to accord the September 2014 report less probative value than the May 2015 VA examination report.  Accordingly, after resolving all doubt in the Veteran's favor, a 60 percent evaluation is warranted for the period beginning September 24, 2014 (but no earlier) and ending July 24, 2015.  

In summary, the evidence supports a 50 percent evaluation prior to September 24, 2014, a 60 percent evaluation from September 24, 2014 until July 24, 2015, and a 100 percent evaluation for the entire period subsequent to that later date.  This determination represents a denial for the period prior to September 24, 2014 and a grant for the period from September 24, 2014 until May 16, 2016 (at which point the current 100 percent evaluation had already been effectuated).  To the extent that the Veteran reports that his hearing acuity is worse than evaluated, the Board has considered his statements.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann, 3 Vet. App. at 345.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 50 percent prior to September 24, 2014 for bilateral hearing loss is denied.

Entitlement to a 60 percent disability rating for bilateral hearing loss from September 24, 2014 until July 24, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 100 percent disability rating for bilateral hearing loss from July 24, 2015 until May 16, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


